Citation Nr: 0601964	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for malaria.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 


FINDING OF FACT

The objective and competent medical evidence of record is 
negative for a current diagnosis of malaria, or treatment of 
malaria residuals.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005)) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran addressing his claimed 
disorder.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in October 2003.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
letter, the veteran was also advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed December 2003 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).




II.	Factual Background and Legal Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection could be established for malaria or the 
residuals thereof were it shown that such disease was 
incurred in or aggravated by service.  38 U.S.C.A. §1131.  
Where a veteran has tropical service and there is the onset 
of malaria to a compensable degree within 1 year following 
separation from such service, service connection may be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records are totally negative 
for a diagnosis of, or treatment for, malaria.  He was seen 
for several days in February 1957 for treatment of a cough 
and malaise attributed to a flu syndrome.  Thereafter, no 
subsequent pertinent treatment was shown.

When the veteran was examined upon discharge from the service 
in August 1959, he completed a medical history and said 
nothing about malaria.  There is no indication in the medical 
records of malaria.

Records reveal a 1967 claim filed for dental treatment.  No 
pertinent complaints or findings were entered in these 
documents.

In September 2003, the RO received the veteran's claim.  In a 
statement received in October 2003, the veteran said that he 
came down with malaria between March and September 1957 when 
he was stationed at the U.S. Navy Air Station in Key West, 
Florida.  Further, he stated that he was hospitalized for 
this disease and treated with quinine for a period of months.  
However, the service medical records make no mention of 
hospitalization for malaria or a prescription for quinine for 
this disease.  All available medical records shown no history 
or complaint of malaria.  The post-service claim for dental 
treatment shows no pertinent complaints.  Current application 
shows no pertinent evidence of current residuals.  Thus there 
is no pathology to service connect.

The veteran has contended that service connection should be 
granted for malaria.  The record demonstrates that no 
evidence of malaria was found in service or on separation 
from service.   Furthermore, the veteran has submitted no 
medical evidence to show that he currently has malaria.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has malaria has been presented.  
Rabideau v. Derwiniski, 2 Vet. App. at 143.

The Board has fully considered the veteran's argument and his 
lay statements that he was treated for malaria from March 
1957 to September 1957 while stationed at the U.S. Navy Air 
Station in Key West, Florida.  The appellant is certainly 
capable of providing probative evidence of any symptomatology 
that he has experienced, but a lay person is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the appellant 
has not submitted any medical opinion or other medical 
evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has malaria, related to service or any incident thereof.  38 
U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
malaria must be denied.

The Board also notes that following service, the veteran 
stated that he applied for service connection benefits, but 
was denied because of his income.  While there is evidence in 
the record that the veteran pursued other veterans' benefits 
following service, there is no evidence of a prior claim for 
malaria.  In any event, in the absence of current residuals 
being shown, an earlier claim would provide no basis for a 
current grant.


ORDER

Service connection for malaria is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


